DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,167,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (2017/0165527) in view Masutani et al. (7,807,752). Claim 1, Inoue discloses a golf ball comprising a paint film. The paint film composition includes a polyol, polyisocyanate, and a carbinol modified silicone oil [0027, 0070].  Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the properties will also be identical. Claim 2, Inoue discloses the modified silicone oil has a carbinol group introduced at the terminal end or as a side chain, preferably at the terminal ends [0070].  Claims 3-5, Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the chemical formula and all properties will also be identical. Claim 6, the carbinol modified silicone oil may be present in the amount of 0.1 parts, Gelest DBL-C31 [0172].  Claim 7, the polyol contains a urethane [0029]. Claim 8, the urethane polyol has a weight average molecular weight from 5000 to 20000 [0037].  Claim 9, the urethane polyol has a hydroxyl value from 10 mg KOH/g to 200 mg KOH/g [0038].  Claim 10, the urethane polyol is a reaction product obtained by a reaction between a first polyol and a first polyisocyanate [0030].  The first polyol includes a polyether diol having a number average molecular weight from 500 to 3000 [0031-0032].  Claim 11, the polyol contains a polyrotaxane, and the polyrotaxane has a cyclic molecule having at least one hydroxy group, and a linear molecule piercing through a ring of the cyclic molecule so that the cyclic molecule is movable along and rotatable around the linear molecule [0040, 0042].  Claim 12, a molar ratio (NCO group/OH group) of an isocyanate group (NCO group) included in the polyisocyanate to a hydroxyl group (OH group) included in the polyol is in a range of from 0.1 to 1.5 [0066]. Claims 13-15, Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and water contact angle will be the same as applicants. Claim 16, the paint layer has thickness from 5 to 30 µm [0023]. Claim 17, Inoue discloses the paint layer has thickness from 5 to 30 µm [0023]. Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and water contact angle will be the same as applicants. Claim 18, Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the chemical formula and all properties will also be identical.  Inoue discloses the carbinol modified silicone oil may be present in the amount of 0.1 parts, Gelest DBL-C31 [0172]. Claim 19, Inoue disclose the urethane polyol has a weight average molecular weight from 5000 to 20000 [0037] and a hydroxyl value from 10 mg KOH/g to 200 mg KOH/g [0038].  Claims 20-21, Inoue discloses the paint layer has thickness from 5 to 30 µm [0023]. Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and the carbinol group introduction location will be the same as applicants.  One of ordinary skill in the art would have substituted the carbinol modified silicone oil of Inoue with Masutani for enhanced weather resistance as taught by Masutani (abstract).

Response to Arguments
In response to applicant's argument that coating is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s field of endeavor is a golf ball comprising a coating or two fields (golf balls and coatings) of endeavors. Masutani teaches a coating for the surface of an object, which is within the field of applicant’s endeavor. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Masutani teaches the coating is suitable as an outdoor coating and is excellent in weather resistance and adhesion.  The primary reference, Inoue, makes clear the golf ball will be used in wet and dry conditions.  Weather resistance in a coating would be a known feature. Adhesion of the coating to the outer surface of the golf ball is also a necessary feature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

December 7, 2022